DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant is thanked for the thoughtful response in the 10/29/21 Remarks, particularly on page 4 lines 5-12. For this reason, the 9/1/21 restriction requirement is hereby withdrawn.  Claims 11-30 are examined on the merits.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the input surface is angled with respect to an axis of the optical waveguide such that substantially none of the input light that is reflected by the input face is coupled into the optical waveguide” [claims 25-27] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. (US 20160320568; “Haase”). 
Haase discloses a light coupling unit 100 for use in an optical connector, comprising: a waveguide alignment member 115 configured to receive and align at least one optical waveguide 120 (e.g., fig. 1); and a light redirecting member 130, comprising: an input surface 132 configured to receive input light from an end face 124 of the optical waveguide 120 (e.g., fig. 1); a curved reflective surface 134 configured to receive light from the input surface propagating along an input axis 142 and to redirect the light received from the input surface 132 (e.g., fig. 1), the redirected light propagating along a different redirected axis 152  (e.g., fig. 1); and an output surface 136 configured to receive the redirected light from the curved reflective surface 134 and to transmit the redirected light received from the output surface as output light propagating along an output axis 156  (e.g., fig. 1) and exiting the light redirecting member, a curved intersection of the curved reflective surface and a first plane (XZ plane) formed by the input 142 and redirected 152 axes having a radius of curvature R, the curved reflective surface having an axis of revolution 106 disposed in the first plane (e.g., ¶ 0191, Fig. 1).   
Moreover, regarding the limitation wherein the input surface is angled with respect to an axis of the optical waveguide such that substantially none of the input light that is reflected by the input face is coupled into the optical waveguide, this limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least due to the fact that it is extremely well known to, when coupling an optical waveguide (WG) to a flat surface of an other coupling medium, to angle/slant either the flat surface of the said other 
Thus claim 25 is rejected.
Furthermore, it is also well known to optimize the slant/angle as indicated in in respective claims 26 and 27 [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].
Thus each of respective claims 26 and 27 is rejected.
Allowable Subject Matter
Claims 11-24, 28-30 are allowed.
At least Applicant’s arguments 10/29/21 Remarks, particularly on page 4 lines 5-12 indicate the inadequacy of the prior art with respect to each of independent claims 11 and 28.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874